Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NEIMAN FUNDS Neiman Tactical Income Fund Supplement dated January 10, 2014 To the Statement of Additional Information dated August 1, 2013 At a special meeting held on December 10, 2013, shareholders of the Neiman Tactical Income Fund (the Fund) approved Absolute Capital Management, LLC ("Absolute Capital") as the new sub-adviser for the Fund, replacing PageOne Funds Management, LLC (PageOne). Therefore, all references to PageOne throughout the Statement of Additional Information are deleted and replaced by references to Absolute Capital. In addition, the following information replaces similar information found in the " THE INVESTMENT SUB-ADVISER " section in the Statement of Additional Information: Absolute Capital Management, LLC (the Sub-Adviser) serves as the sub-adviser of the Fund. The Sub-Adviser makes the day-to-day investment decisions and continuously reviews, supervises and administers the Fund's investment program. The Sub-Adviser was organized in 2002 and is located at 101 Pennsylvania Boulevard, Pittsburgh, PA 15228. The Fund's investment portfolio is managed on a day-to-day basis by Phillip Brenden Gebben. The Sub-Adviser had $310 million in assets under management as of December 31, 2013. As full compensation for all services rendered, the Adviser pays the Sub-Adviser a sub-advisory fee, computed daily and payable monthly, at an annual rate equal to 0% of the gross management fee paid by the Fund to the Adviser (the Gross Management Fee) during months when the Funds average daily net assets are equal to or less than $25 million. During the months when the Fund's average daily net assets are greater than $25 million, but equal to or less than $100 million, the sub-advisory fee will be equal to 25% of the Gross Management Fee. During the months when the Fund's average daily net assets are greater than $100 million, the sub-advisory fee will be equal to a rate of 30% of the Gross Management Fee. The following information replaces similar information found in the " THE PORTFOLIO MANAGERS " section in the Statement of Additional Information: Phillip Brenden Gebben is the portfolio manager responsible for the day-to-day management of the Fund. Mr. Gebben also manages separate accounts for individuals and corporations. The following provides information regarding other accounts managed by the Mr. Gebben as of December 31, 2013: Phillip Brenden Gebben Total Assets By Number of Accounts Account Type Number of Accounts Total Assets By by Type Subject to a Subject to a Account Type by Account Type Account Type Performance Fee Performance Fee Registered 0 $0 0 $0 Investment Companies Other Pooled 0 $0 0 $0 Investment Vehicles Other Accounts 2,800 $280 Million 0 $0 Actual or apparent conflicts of interest may arise in connection with the day-to-day management of the Fund and other accounts. The management of the Fund and other accounts may result in unequal time and attention being devoted to the Fund and other accounts. Another potential conflict of interest may arise where another account has the same investment objective as the Fund, whereby the portfolio manager could favor one account over another. Further, a potential conflict could include a portfolio managers knowledge about the size, timing and possible market impact of Fund trades, whereby the portfolio manager could use this information to the advantage of other accounts and to the disadvantage of the Fund. These potential conflicts of interest could create the appearance that the portfolio manager is favoring one investment vehicle over another. Mr. Gebbens compensation is largely based on the profits realized by the Sub-Adviser for managing the Fund. Mr. Gebben is not paid a salary for managing the Fund. The following table shows the dollar range of equity securities beneficially owned by the portfolio manager in the Fund as of December 31, 2013. Name of Portfolio Manager Dollar Range of Equity Securities in the Fund Mr. Phillip Brenden Gebben $1 - $10,000 The following information replaces  APPENDIX B  of the Statement of Additional Information: APPENDIX B ABSOLUTE CAPITAL MANAGEMENT LLC PROXY VOTING POLICIES AND PROCEDURES December 31, 2013 Pursuant to the recent adoption by the Securities and Exchange Commission (the Commission) of Rule 206(4)-6 (17 CFR 275.206(4) -6) and amendments to Rule 204-2 (17 CFR 275.204 -2) under the Investment Advisers Act of 1940 (the Act), it is a fraudulent, deceptive, or manipulative act, practice or course of business, within the meaning of Section 206(4) of the Act, for an investment adviser to exercise voting authority with respect to client securities, unless (i) the adviser has adopted and implemented written policies and procedures that are reasonably designed to ensure that the adviser votes proxies in the best interests of its clients, (ii) the adviser describes its proxy voting procedures to its clients and provides copies on request, and (iii) the adviser discloses to clients how they may obtain information on how the adviser voted their proxies. In order to fulfill its responsibilities under the Act, Absolute Capital Management LLC, (hereinafter we or our) has adopted the following policies and procedures for proxy voting with regard to companies in investment portfolios of the Neiman Tactical Income Fund (hereinafter the Fund). KEY OBJECTIVES The key objectives of these policies and procedures recognize that a companys management is entrusted with the day-to-day operations and longer term strategic planning of the company, subject to the oversight of the companys board of directors. While ordinary business matters are primarily the responsibility of management and should be approved solely by the corporations board of directors, these objectives also recognize that the companys shareholders must have final say over how management and directors are performing, and how shareholders rights and ownership interests are handled, especially when matters could have substantial economic implications to the shareholders. Therefore, we will pay particular attention to the following matters in exercising our proxy voting responsibilities as a fiduciary for the Fund: Accountability . Each company should have effective means in place to hold those entrusted with running a companys business accountable for their actions. Management of a company should be accountable to its board of directors and the board should be accountable to shareholders. Alignment of Management and Shareholder Interests . Each company should endeavor to align the interests of management and the board of directors with the interests of the companys shareholders. For example, we generally believe that compensation should be designed to reward management for doing a good job of creating value for the shareholders of the company. Transparency . Promotion of timely disclosure of important information about a companys business operations and financial performance enables investors to evaluate the performance of a company and to make informed decisions about the purchase and sale of a companys securities. DECISION METHODS The portfolio manager(s) that invest in and track particular companies are the most knowledgeable and best suited to make decisions with regard to proxy votes. Therefore, we rely on those individuals to make the final decisions on how to cast proxy votes. No set of proxy voting guidelines can anticipate all situations that may arise. In special cases, we may seek insight from other managers and analysts on how a particular proxy proposal will impact the financial prospects of a company, and vote accordingly. In some instances, a proxy vote may present a conflict between the interests of a client, on the one hand, and our interests or the interests of a person affiliated with us, on the other. In such a case, we will abstain from making a voting decision and will forward all of the necessary proxy voting materials to the client to enable the client to cast the votes. SUMMARY OF PROXY VOTING GUIDELINES Election of the Board of Directors We believe that good corporate governance generally starts with a board composed primarily of independent directors, unfettered by significant ties to management, all of whose members are elected annually. In addition, key board committees should be entirely independent. The election of a companys board of directors is one of the most fundamental rights held by shareholders. Because a classified board structure prevents shareholders from electing a full slate of directors annually, we will generally support efforts to declassify boards or other measures that permit shareholders to remove a majority of directors at any time, and will generally oppose efforts to adopt classified board structures. Approval of Independent Auditors We believe that the relationship between a company and its auditors should be limited primarily to the audit engagement, although it may include certain closely related activities that do not raise an appearance of impaired independence. We will evaluate on a case-by-case basis instances in which the audit firm has a substantial non-audit relationship with a company to determine whether we believe independence has been, or could be, compromised. Equity-based compensation plans We believe that appropriately designed equity-based compensation plans, approved by shareholders, can be an effective way to align the interests of shareholders and the interests of directors, management, and employees by providing incentives to increase shareholder value. Conversely, we are opposed to plans that substantially dilute ownership interests in the company, provide participants with excessive awards, or have inherently objectionable structural features. We will generally support measures intended to increase stock ownership by executives and the use of employee stock purchase plans to increase company stock ownership by employees. These may include: 1. Requiring senior executives to hold stock in a company. 2. Requiring stock acquired through option exercise to be held for a certain period of time. 3. Using restricted stock grants instead of options. 4. Awards based on non-discretionary grants specified by the plans terms rather than subject to managements discretion. While we evaluate plans on a case-by-case basis, we will generally oppose plans that have the following features: 1. Annual option grants that would exceed 2% of outstanding shares. 2. Ability to issue options with an exercise price below the stocks current market price. 3. Automatic share replenishment (evergreen) feature. 4. Authorization to permit the board of directors to materially amend a plan without shareholder approval. 5. Authorizes the re-pricing of stock options or the cancellation and exchange of options without shareholder approval. These are guidelines, and we consider other factors, such as the nature of the industry and size of the company, when assessing a plans impact on ownership interests. Corporate Structure We view the exercise of shareholders rights, including the rights to act by written consent, to call special meetings and to remove directors, to be fundamental to good corporate governance. Because classes of common stock with unequal voting rights limit the rights of certain shareholders, we generally believe that shareholders should have voting power equal to their equity interest in the company and should be able to approve or reject changes to a companys by-laws by a simple majority vote. Because the requirement of a supermajority vote can limit the ability of shareholders to effect change, we will support proposals to remove super-majority (typically from 66.7% to 80%) voting requirements for certain types of proposals and oppose proposals to impose super-majority requirements. We will generally support the ability of shareholders to cumulate their votes for the election of directors. Shareholder Rights Plans While we recognize that there are arguments both in favor of and against shareholder rights plans, also known as poison pills, such measures may tend to entrench current management, which we generally consider to have a negative impact on shareholder value. We believe the best approach is for a company to seek shareholder approval of rights plans and we generally support shareholder resolutions requesting that shareholders be given the opportunity to vote on the adoption of rights plans. We will generally be more inclined to support a shareholder rights plan if the plan (i) has short-term sunset provisions, (ii) is linked to a business strategy that will likely result in greater value for shareholders, (iii) requires shareholder approval to reinstate the expired plan or adopt a new plan at the end of its term, and (iv) is subject to mandatory review by a committee of independent directors. CLIENT INFORMATION A copy of these Proxy Voting Policies and Procedures is available to our clients, without charge, upon request, by calling 1-888-388-8303 and on the Funds website at http://www.neimanfunds.com . We will send a copy of these Proxy Voting Policies and Procedures within three business days of receipt of a request, by first-class mail or other means designed to ensure equally prompt delivery. In addition, we will provide each client, without charge, upon request, information regarding the proxy votes cast by us with regard to the clients securities. This supplement, and the Prospectus and Statement of Additional Information, each dated August 1, 2013, provide the information an investor ought to know and should be retained for future reference. A Statement of Additional Information has been filed with the Securities and Exchange Commission dated August 1, 2013, which is incorporated herein by reference and can be obtained without charge by calling 1-877-385-2720.
